DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 30, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eddington, Jr. (US 9,443,529 B2), hereinafter referred to as Eddington.

Regarding claim 21, Eddington teaches:
A method for enhancement of an audio stream from a command source and de-enhancement of a background audio stream from a background source, comprising: 
determining, by an audio responsive remote control, a first position of the background source relative to the audio responsive remote control (col. 6 lines 28-63, col. 9 lines 18-28, where active source locations or target, noise, and interference are estimated); 
performing, based on the first position of the background source, the de-enhancement of the background audio stream from the background source (col. 6 lines 1-15, where noise and interference are filtered and removed); 
receiving, by the audio responsive remote control, a trigger command (col. 5 lines 52-67, where a user actuates theater functions by speech); 
determining, by the audio responsive remote control and based on receiving the trigger command, a second position of the command source (col. 6 lines 28-63, col. 9 lines 18-28, where active source locations or target, noise, and interference are estimated); and 
performing, based on the second position of the command source, the enhancement of the audio stream from the command source to form an enhanced audio stream (col. 7 lines 53-62, where a target signal at the location is amplified).  

Regarding claim 30, Eddington teaches:
An audio responsive remote control, comprising: 
a microphone array (Eddington col. 5 lines 52-67, where an array of microphones is used); 
a beam-forming module configured for enhancement of an audio stream from a command source and de-enhancement of a background audio stream from a background source (col. 6 lines 28-63, where a spatial filter engine suppresses and amplifies signals); and 
a processor (col. 5 lines 3-12, where a processor is used) configured to: 
determine, by an audio responsive remote control, a first position of the background source relative to the audio responsive remote control (col. 6 lines 28-63, col. 9 lines 18-28, where active source locations or target, noise, and interference are estimated); 
perform, based on the first position of the background source, the de-enhancement of the background audio stream from the background source (col. 6 lines 1-15, where noise and interference are filtered and removed); 
receive a trigger command (col. 5 lines 52-67, where a user actuates theater functions by speech); 
determine, based on receiving the trigger command, a second position of the command source (col. 6 lines 28-63, col. 9 lines 18-28, where active source locations or target, noise, and interference are estimated); and 
perform, based on the second position of the command source, the enhancement of the audio stream from the command source to form an enhanced audio stream (col. 7 lines 53-62, where a target signal at the location is amplified).  

Regarding claim 38, Eddington teaches:
A non-transitory, tangible computer-readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations for enhancement of an audio stream from a command source and de-enhancement of a background audio stream from a background source in an audio responsive remote control (col. 5 lines 28-42, col. 11 line 58 - col. 12 line 7, where a computer readable medium stores computer instructions), the operations comprising: 
determining, by the audio responsive remote control, a first position of the background source relative to the audio responsive remote control (col. 6 lines 28-63, col. 9 lines 18-28, where active source locations or target, noise, and interference are estimated); 
performing, based on the first position of the background source, the de-enhancement of the background audio stream from the background source (col. 6 lines 1-15, where noise and interference are filtered and removed); 
receiving, by the audio responsive remote control, a trigger command (col. 5 lines 52-67, where a user actuates theater functions by speech); 
determining, by the audio responsive remote control and based on receiving the trigger command, a second position of the command source (col. 6 lines 28-63, col. 9 lines 18-28, where active source locations or target, noise, and interference are estimated); and 
performing, based on the second position of the command source, the enhancement of the audio stream from the command source to form an enhanced audio stream (col. 7 lines 53-62, where a target signal at the location is amplified).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 31, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddington, in view of Kristjansson et al. (US 10,147,439 B1), hereinafter referred to as Kristjansson.

Regarding claim 22, Eddington teaches:
The method of claim 21,
Eddington does not teach:
wherein the first position of the background source is determined based on a first configuration setting and the second position of the command source is determined based on a second configuration setting, wherein the first configuration setting and the second configuration setting are stored in a memory of the audio responsive remote control.
Kristjansson teaches:
wherein the first position of the background source is determined based on a first configuration setting and the second position of the command source is determined based on a second configuration setting, wherein the first configuration setting and the second configuration setting are stored in a memory of the audio responsive remote control (col. 15 line 57 - col. 16 line 11, where positions of noise sources, interpreted as the configuration settings, are stored).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the positional information of Kristjansson (Kristjansson col. 15 line 57 - col. 16 line 11) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to ensure that output audio is at a sufficient volume when it reaches the user's location (Kristjansson col. 2 lines 27-44).

Regarding claim 31, Eddington teaches:
The audio responsive remote control of claim 30,
Eddington does not teach:
wherein the first position of the background source is determined based on a first configuration setting and the second position of the command source is determined based on a second configuration setting, wherein the first configuration setting and the second configuration setting are stored in a memory of the audio responsive remote control.
Kristjansson teaches:
wherein the first position of the background source is determined based on a first configuration setting and the second position of the command source is determined based on a second configuration setting, wherein the first configuration setting and the second configuration setting are stored in a memory of the audio responsive remote control (col. 15 line 57 - col. 16 line 11, where positions of noise sources, interpreted as the configuration settings, are stored).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the positional information of Kristjansson (Kristjansson col. 15 line 57 - col. 16 line 11) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to ensure that output audio is at a sufficient volume when it reaches the user's location (Kristjansson col. 2 lines 27-44).

Regarding claim 39, Eddington teaches:
The non-transitory, tangible computer-readable medium of claim 38,
Eddington does not teach:
wherein the first position of the background source is determined based on a first configuration setting and the second position of the command source is determined based on a second configuration setting, wherein the first configuration setting and the second configuration setting are stored in a memory of the audio responsive remote control.
Kristjansson teaches:
wherein the first position of the background source is determined based on a first configuration setting and the second position of the command source is determined based on a second configuration setting, wherein the first configuration setting and the second configuration setting are stored in a memory of the audio responsive remote control (col. 15 line 57 - col. 16 line 11, where positions of noise sources, interpreted as the configuration settings, are stored).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the positional information of Kristjansson (Kristjansson col. 15 line 57 - col. 16 line 11) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to ensure that output audio is at a sufficient volume when it reaches the user's location (Kristjansson col. 2 lines 27-44).

Claim(s) 23-29, 32-37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddington, in view of Fonseca Jr. et al. (US 2014/0254806 A1), hereinafter referred to as Fonseca.

Regarding claim 23, Eddington teaches:
The method of claim 21, wherein the audio responsive remote control comprises a microphone array (Eddington col. 5 lines 52-67, where an array of microphones is used) and wherein performing the de-enhancement further comprises:
Eddington does not teach:
identifying one or more microphones of the microphone array based on a proximity of the one or more microphones to the first position of the background source; 
deactivating the one or more microphones.  
Fonseca teaches:
identifying one or more microphones of the microphone array based on a proximity of the one or more microphones to the first position of the background source (para [0019], [0030], where microphones are directed to a TV or a viewer, and where a signal is recorded by a microphone located at a distance away from the TV); 
deactivating the one or more microphones (para [0023], where microphones are deactivated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the audio sources of Fonseca (Fonseca para [0019]) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to allow users to use their mobile device as an interface for their entertainment system and issue remote commands (Fonseca para [0013]).

Regarding claim 24, Eddington teaches:
The method of claim 21, wherein the audio responsive remote control comprises a microphone array and a beam-forming module (Eddington col. 5 lines 52-67, where an array of microphones is used, and col. 6 lines 28-63, where a spatial filter engine suppresses and amplifies signals), and wherein performing the de- enhancement further comprises:
Eddington does not teach:
receiving, by the audio responsive remote control, the background audio stream from a media device over a network connection; 
receiving, by the microphone array, audio data; 
matching the background audio stream to the audio data; 
identifying one or more microphones of the microphone array based on the matching; and 
adjusting, by the beam-forming module, a reception pattern of the one or more microphones of the microphone array.  
Fonseca teaches:
receiving, by the audio responsive remote control, the background audio stream from a media device over a network connection (para [0019], where reference signatures are downloaded from the server over a network); 
receiving, by the microphone array, audio data (para [0019], where audio from the television and the user are received); 
matching the background audio stream to the audio data (para [0019], where the query audio signatures are compared to the downloaded reference signatures); 
identifying one or more microphones of the microphone array based on the matching (para [0019], where one microphone records the TV audio and the other records the user audio); and 
adjusting, by the beam-forming module, a reception pattern of the one or more microphones of the microphone array (para [0043], where a microphone is activated or deactivated based on the energy level received at the other microphone).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the audio sources of Fonseca (Fonseca para [0019]) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to allow users to use their mobile device as an interface for their entertainment system and issue remote commands (Fonseca para [0013]).

Regarding claim 25, Eddington in view of Fonseca teaches:
The method of claim 24, wherein adjusting the reception pattern further comprises one of:  
nulling audio reception of the one or more microphones (Fonseca para [0043], where a microphone is activated or deactivated based on the energy level received at the other microphone); and 
subtracting the audio data from combined audio data received by the microphone array (Fonseca para [0021], where audio data of one microphone is subtracted from audio data of the other microphone).  

Regarding claim 26, Eddington teaches:
The method of claim 21, wherein the audio responsive remote control comprises a microphone array and a beam-forming module (Eddington col. 5 lines 52-67, where an array of microphones is used, and col. 6 lines 28-63, where a spatial filter engine suppresses and amplifies signals), and wherein performing the enhancement further comprises:
Eddington does not teach:
identifying one or more microphones of the microphone array based on a signal amplitude of the one or more microphones when the trigger command was received; and 
adjusting, by the beam-forming module, a reception pattern of the one or more microphones.  
Fonseca teaches:
identifying one or more microphones of the microphone array based on a signal amplitude of the one or more microphones when the trigger command was received (para [0043], where energy at the microphones is determined to determine if the user is singing); and 
adjusting, by the beam-forming module, a reception pattern of the one or more microphones (para [0043], where a microphone is activated or deactivated based on the energy level received at the other microphone).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the audio sources of Fonseca (Fonseca para [0019]) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to allow users to use their mobile device as an interface for their entertainment system and issue remote commands (Fonseca para [0013]).

Regarding claim 27, Eddington teaches:
The method of claim 21,
Eddington does not teach:
wherein the command source is a display device and the audio stream is part an audio track of content provided by the display device and wherein the audio responsive remote control is a media device.
Fonseca teaches:
wherein the command source is a display device and the audio stream is part an audio track of content provided by the display device and wherein the audio responsive remote control is a media device (para [0019], where the command is the audio signal or commercial played from the television, and the mobile device receives media content).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the audio sources of Fonseca (Fonseca para [0019]) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to allow users to use their mobile device as an interface for their entertainment system and issue remote commands (Fonseca para [0013]).

Regarding claim 28, Eddington in view of Fonseca teaches:
The method of claim 27, further comprising: 
detecting, from the enhanced audio stream, an audio command (Fonseca para [0019], where the command is the audio signal received from the television); and 
retrieving, by the media device and based on the audio command, additional content associated with the audio track of content provided by the display device (Fonseca para [0019], where the earlier downloaded reference signatures are compared to the query audio signature from the television).  

Regarding claim 29, Eddington teaches:
The method of claim 21, further comprising:
performing, based on the determining, another enhancement of another audio stream received from the another command source (Eddington col. 7 lines 53-62, where a target signal at the location is amplified).  
Eddington does not teach:
receiving, by the audio responsive remote control, a second trigger command; 
determining another command source based on the second trigger command; and
Fonseca teaches:
receiving, by the audio responsive remote control, a second trigger command (para [0019], where the user's audio signal is the second trigger command); 
determining another command source based on the second trigger command (para [0019], where the second microphone is used to determine the user as the source); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the audio sources of Fonseca (Fonseca para [0019]) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to allow users to use their mobile device as an interface for their entertainment system and issue remote commands (Fonseca para [0013]).

Regarding claim 32, Eddington teaches:
The audio responsive remote control of claim 30, wherein to perform the de- enhancement, the processor is further configured to:
Eddington does not teach:
identify one or more microphones of the microphone array based on a proximity of the one or more microphones to the first position of the background source; and 
deactivate the one or more microphones.  
Fonseca teaches:
identify one or more microphones of the microphone array based on a proximity of the one or more microphones to the first position of the background source (para [0019], [0030], where microphones are directed to a TV or a viewer, and where a signal is recorded by a microphone located at a distance away from the TV); and 
deactivate the one or more microphones (para [0023], where microphones are deactivated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the audio sources of Fonseca (Fonseca para [0019]) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to allow users to use their mobile device as an interface for their entertainment system and issue remote commands (Fonseca para [0013]).

Regarding claim 33, Eddington teaches:
The audio responsive remote control of claim 30, wherein to perform the de- enhancement, the processor is further configured to:
Eddington does not teach:
receive the background audio stream from a media device over a network connection; 
receive, by the microphone array, audio data; 
match the background audio stream to the audio data; 
identify one or more microphones of the microphone array based on the matching; and  
adjust, by the beam-forming module, a reception pattern of the one or more microphones of the microphone array.  
Fonseca teaches:
receive the background audio stream from a media device over a network connection (para [0019], where reference signatures are downloaded from the server over a network); 
receive, by the microphone array, audio data (para [0019], where audio from the television and the user are received); 
match the background audio stream to the audio data (para [0019], where the query audio signatures are compared to the downloaded reference signatures); 
identify one or more microphones of the microphone array based on the matching (para [0019], where one microphone records the TV audio and the other records the user audio); and  
adjust, by the beam-forming module, a reception pattern of the one or more microphones of the microphone array (para [0043], where a microphone is activated or deactivated based on the energy level received at the other microphone).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the audio sources of Fonseca (Fonseca para [0019]) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to allow users to use their mobile device as an interface for their entertainment system and issue remote commands (Fonseca para [0013]).

Regarding claim 34, Eddington in view of Fonseca teaches:
The audio responsive remote control of claim 33, wherein to adjust the reception pattern, the beam-forming module is further configured to perform one of: 
null audio reception of the one or more microphones (Fonseca para [0043], where a microphone is activated or deactivated based on the energy level received at the other microphone); and 
subtract the audio data from combined audio data received by the microphone array (Fonseca para [0021], where audio data of one microphone is subtracted from audio data of the other microphone).  

Regarding claim 35, Eddington teaches:
The audio responsive remote control of claim 30, wherein to perform the enhancement, the processor is further configured to:
Eddington does not teach:
identify one or more microphones of the microphone array based on a signal amplitude of the one or more microphones when the trigger command was received; and 
adjust, by the beam-forming module, a reception pattern of the one or more microphones.  
Fonseca teaches:
identify one or more microphones of the microphone array based on a signal amplitude of the one or more microphones when the trigger command was received (para [0043], where energy at the microphones is determined to determine if the user is singing); and 
adjust, by the beam-forming module, a reception pattern of the one or more microphones (para [0043], where a microphone is activated or deactivated based on the energy level received at the other microphone).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the audio sources of Fonseca (Fonseca para [0019]) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to allow users to use their mobile device as an interface for their entertainment system and issue remote commands (Fonseca para [0013]).

Regarding claim 36, Eddington teaches:
The audio responsive remote control of claim 30,
Eddington does not teach:
wherein the command source is a display device, the audio stream is part an audio track of content provided by the display device, and the audio responsive remote control is a media device.
Fonseca teaches:
wherein the command source is a display device, the audio stream is part an audio track of content provided by the display device, and the audio responsive remote control is a media device (para [0019], where the command is the audio signal or commercial played from the television, and the mobile device receives media content).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the audio sources of Fonseca (Fonseca para [0019]) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to allow users to use their mobile device as an interface for their entertainment system and issue remote commands (Fonseca para [0013]).

Regarding claim 37, Eddington in view of Fonseca teaches:
The audio responsive remote control of claim 36, wherein the processor is further configured to:  
detect, from the enhanced audio stream, an audio command (Fonseca para [0019], where the command is the audio signal received from the television); and 
retrieve, based on the audio command, additional content associated with the audio track of content provided by the display device (Fonseca para [0019], where the earlier downloaded reference signatures are compared to the query audio signature from the television).  

Regarding claim 40, Eddington teaches:
The non-transitory, tangible computer-readable medium of claim 38,
Eddington does not teach:
wherein the command source is a display device and the audio stream is part an audio track of content provided by the display device and wherein the audio responsive remote control is a media device.
Fonseca teaches:
wherein the command source is a display device and the audio stream is part an audio track of content provided by the display device and wherein the audio responsive remote control is a media device (para [0019], where the command is the audio signal or commercial played from the television, and the mobile device receives media content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eddington by using the audio sources of Fonseca (Fonseca para [0019]) in the audio enhancement of Eddington (Eddington col. 7 lines 53-62), in order to allow users to use their mobile device as an interface for their entertainment system and issue remote commands (Fonseca para [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,111,522 B1 col. 2 lines 22-43 teach a microphone array, and cancelling audio at a location of a user, while col. 3 lines 14-28 teach desired and undesired audio locations; US 2015/0046157 A1 para [0023] teaches a microphone array, and beamforming, while para [0003] teaches enhancement and suppression via beamforming.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658